Citation Nr: 1009537	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-14 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability, claimed as a residual of injury to the 
right eye during service.

2.  Entitlement to service connection for a right eye 
disability, claimed as a residual of injury to the right eye 
during service.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability claimed as the residuals of cold 
injury during service.

4.  Entitlement to service connection for a bilateral foot 
disability claimed as the residuals of cold injury during 
service.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
complaints of generalized joint pain, previously denied as 
myofascial pain syndrome.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD)

7.  Entitlement to service connection for a psychiatric 
disability, to include PTSD. 

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1955 
to July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a right 
eye disability and also denied the reopening of the Veteran's 
claims for service connection for PTSD, residuals of a cold 
injury to the feet, and myofascial pain syndrome.  An October 
2005 rating decision denied service connection for sleep 
apnea and denied entitlement to TDIU.

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized the issue.  

In January 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.  

The the issue of entitlement to service connection for 
meningioma, status post surgery, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and this issue is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a right 
eye disability and a bilateral foot disability, along with 
the issue of TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a right eye disability in January 
1998, on the basis that he did not have a diagnosis of 
residual of an injury to the right eye.  He was notified of 
this decision that same month; he filed an appeal, but 
withdrew the appeal in January 2003.  This rating decision is 
now final.  

2.  Medical evidence indicating multiple diagnoses of eye 
disorders and a deterioration of the Veteran's vision has 
been received since the January 1998 RO rating decision.  

3.  The RO denied the Veteran's claim for service connection 
for cold injury to both feet in January 1998.  He was 
notified of this decision that same month; he filed an 
appeal, but withdrew the appeal in January 2003.  This rating 
decision is now final.  

4.  Medical evidence indicating multiple diagnoses of 
bilateral foot disorders including neuropathy and skin 
disorders of the feet, has been received since the January 
1998 RO rating decision.

5.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for myofascial pain syndrome in 
January 1998, on the basis that there was no evidence linking 
the Veteran's current pain syndrome to active service.  He 
was notified of this decision that same month; he filed an 
appeal, but withdrew the appeal in January 2003.  This rating 
decision is now final.  

6.  No competent evidence establishing a relationship between 
the veteran's currently diagnosed joint and pain disabilities 
and his active military service has been received since the 
January 1998 RO rating decision.  

7.  The RO denied the Veteran's claim for service connection 
for a psychiatric disability, claimed as a nervous condition, 
in January 1979.  He was notified of this decision in 
February 1979, but did not file an appeal.  This rating 
decision is now final.  

8.  The RO denied the Veteran's claim for service connection 
for PTSD in February 2001 on the basis that there was no 
credible supporting evidence of stressors upon which to base 
a diagnosis.  He was notified of this decision in March 2001; 
he filed an appeal, but withdrew the appeal in January 2003.  
This rating decision is now final.  

9.  Medical evidence revealing diagnoses of PTSD related to 
alleged inservice stressors has been received since the 
February 2001 rating decision.  

10.  The Veteran did not serve in combat.

11.  The Veteran's assertions of non-combat stressors are not 
credible.

12.  There is no credible supporting evidence that the 
inservice stressors claimed by the Veteran occurred.  

13.  There is no evidence of any complaints, or diagnosis, of 
sleep apnea during service.  

14.  The Veteran has a current diagnosis of sleep apnea.

15.  There is no evidence linking the Veteran's current sleep 
apnea to active service; there is no evidence of continuity 
symptomatology of sleep apnea from service to the present.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1998 rating decision 
is new and material, and the Veteran's claim for service 
connection for a right eye is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Evidence received since the January 1998 rating decision 
is new and material, and the Veteran's claim for service 
connection for a bilateral foot disability, claimed as the 
residuals of cold injury during service, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has not been received since the 
January 1998 rating decision, and the claim for entitlement 
to service connection for complaints of generalized joint 
pain, previously denied as myofascial pain syndrome, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.156 (a) (2009).

4.  Evidence received since the February 2001 rating decision 
is new and material, and the Veteran's claim for service 
connection for a psychiatric disability, to include PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

5.  The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).

6.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006)

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence.  This notice also substantially 
complied with the requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), with respect to the requirements necessary to 
reopen a previously denied claim for service connection.  
Subsequently, the Veteran was provided additional notice in a 
December 2007 letter, which included all required notice for 
all the issues, indicated above, including notification of 
the laws regarding degrees of disability and effective dates.  

VA has obtained service treatment records, VA treatment 
records, VA examination reports, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to 
present hearing testimony, statements and evidence.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  New and Material Evidence Claims

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

With respect to the issue involving a claim for a right eye 
disability, the RO's March 2004 rating decision cited the 
issue merely as one of service connection.  The reasons and 
basis provided by the RO did not specifically address the 
issue of reopening of the claim.  The fact that the RO may 
have determined that new and material evidence was presented, 
and reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


A.  Right Eye Disability

The RO denied the Veteran's attempt to reopen his claim for 
service connection for a right eye disability in January 
1998, on the basis that he did not have a diagnosis of 
residual of an injury to the right eye.  He was notified of 
this decision that same month; he filed an appeal, but 
withdrew the appeal in January 2003.  38 U.S.C.A. § 7105(c).  
This decision is final.  The basis for the denial of service 
connection at that time was a January 1979 VA examination 
indicated that there was no evidence of residuals of an 
injury to the right eye.  Subsequent VA eye treatment records 
did not link any current visual impairment to the Veteran's 
military service.  

Subsequent to the January 1998 RO rating decision, a March 
1999 VA examination report also indicated no residual of 
injury to the right eye.  However, a large volume of more 
recent VA outpatient treatment records show that the Veteran 
has a complicated eye disability picture with a recent 
deterioration of his visual acuity.  For example, an April 
2003 eye treatment record reveals that the Veteran was 
referred to a low vision specialist and that his right eye 
corrective refraction was much stronger than that required on 
the left.  A December 2006 VA low vision clinic record 
indicates that the Veteran continues to drive and is not 
legally blind, while an April 2009 VA aid and attendance 
examination report and a May 2009 VA medical problem list do 
indicate that he is legally blind.  These records reveal 
recent deterioration of the Veteran's vision with a 
complicated diagnostic picture of the eyes.  

There is now evidence that provides a diagnosis of severe 
visual impairment.  This evidence is "new" as it did not 
exist at the time of the prior determination in January 1998; 
it is also "material" in that it tends to substantiate the 
claim for service connection.  Specifically, there is some 
evidence of a right eyelid injury during service and current 
evidence of visual impairment.  Accordingly, reopening of the 
claim for service connection fora right eye disability, 
claimed as a residual of injury to the right eye during 
service, is warranted.



B.  Bilateral Foot Disability

The RO denied the Veteran's claim for service connection for 
bilateral foot, claimed as the residuals of cold injury 
during service, in January 1998, on the basis that despite 
his assertions there was no evidence of a cold injury to the 
feet during service.  He was notified of this decision that 
same month; he filed an appeal, but withdrew the appeal in 
January 2003.  38 U.S.C.A. § 7105(c).   

A large amount of VA medical evidence has been obtained 
subsequent to the January 1998 RO rating decision.  A March 
1999 VA cold injury examination report indicated that 
residuals of a cold injury to the lower extremities were not 
present.  However, subsequent VA treatment records do reveal 
the presence of foot symptoms including bilateral peripheral 
neuropathy of the feet noted in May 2003, and skin symptoms 
noted in November 2007.  These records reveal symptoms of 
skin disorders and neuropathy of both feet with a complicated 
diagnostic picture as to etiology.  

This evidence is "new" as it did not exist at the time of 
the prior determination in January 1998; it is also 
"material" in that it tends to substantiate the claim for 
service connection.  Specifically, there is evidence of skin 
and neurologic abnormalities of the feet, and the Veteran's 
asserts a cold injury during service.  Accordingly, reopening 
of the claim for service connection for a bilateral foot 
disability claimed as the residuals of cold injury during 
service is warranted.

C.  Myofascial Pain Syndrome

The RO denied the Veteran's attempt to reopen his claim for 
service connection for a myofascial pain syndrome with 
headaches, on the basis that there was no evidence linking 
the Veteran's then current joint and pain symptoms to 
service.  He was notified of this decision that same month; 
he filed an appeal, but withdrew the appeal in January 2003.  
38 U.S.C.A. § 7105(c).  This decision is final.  In addition, 
the RO granted service connection for headaches in a 
September 2009 rating decision.  

Evidence of record at the time of the 1998 rating decision 
included the Veteran's service treatment records.  A July 
1958 service treatment record indicates that the Veteran had 
symptoms of headache, shoulder pain, and a fever of 103 
degrees.  He was referred for treatment.  Another July 1958 
treatment record reveals that the Veteran was diagnosed with 
"influenza syndrome," the flu.  He had onset of headache, 
fever, chills.  He was admitted for treatment in a medical 
ward for one day and then discharged to duty.  The Veteran's 
July 1959 separation examination report reveals normal 
clinical evaluation of the Veteran's musculoskeletal system.  

The Veteran's general claim with respect to this issue is 
that he has joint pain in various joints and that this is a 
result of service.  He has alleged that the instance of 
influenza during service, during which symptoms of shoulder 
pain were noted, has caused him to have generalized joint 
pain, diagnosed as myofascial pain syndrome.  VA treatment 
records which were of record at the time of the 1998 rating 
decision revealed complaints of neck pain dating back to a 
February 1972 treatment record showing a diagnosis of 
degenerative joint disease of the neck based upon x-ray 
examination.  An October 1982 VA treatment record revealed a 
diagnosis of myofascial pain syndrome with respect to the 
Veteran's complaints of neck shoulder and upper arm pain.  

Subsequent to the January 1998 RO rating decision, a large 
volume of VA medical treatment records, filling over two 
volumes of the claims file, have been obtained.  The Board 
has reviewed all of this evidence.  The VA medical evidence 
dated from January 1998 to the present reveals that the 
Veteran continues to receive treatment for a variety of 
symptoms of musculoskeletal pain, including neck pain, 
shoulder, pain, and back pain.  

A February 2008 outpatient treatment record indicates a 
variety of disorders including:  fibromyalgia-like syndrome 
with point tenderness; cervical spine spondylosis; and 
degenerative disc disease of the lumbosacral spine.  The 
diagnoses related to the Veteran's cervical and lumbar spine 
have been made as a result of multiple radiology tests such 
as an magnetic resonance imaging (MRI) conducted in November 
2007.  A September 2008 treatment record shows that MRI 
testing revealed various tendon and joint abnormalities of 
both of the Veteran's shoulders.  A May 2009 VA medical 
treatment problem list reveals that the Veteran had almost 
fifty identified medical problems being tracked during his VA 
treatment.  Musculoskeletal problems indicated include:  
cervical spondylosis (neck pain), degenerative disc disease 
of the lumbar spine (low back pain), impingement syndrome, 
fibromyalgia, and degenerative joint disease (arthritis).  

Review of all of the evidence received since the 1998 rating 
decision does not reveal any medical evidence linking any 
current musculoskeletal disorder to active service or the 
Veteran's influenza during service.  This evidence is "new" 
as it did not exist at the time of the prior determination in 
January 1998 and reveals diagnoses of disabilities, which 
were not of record at that time.  However, this evidence is 
not "material" in that it does not tend to substantiate the 
claim for service connection.  Specifically, there is no 
evidence that in any way links any of the Veteran's 
orthopedic disorders, or complaints of, joint pain to active 
military service.  

Given the absence of receipt of any new and material evidence 
since the January 1998 rating decision, reopening the claim 
for entitlement to service connection for service connection 
for complaints of generalized joint pain, previously denied 
as myofascial pain syndrome, is not warranted. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 
(a).

D.  Psychiatric Disability including PTSD

The RO denied the Veteran's claim for service connection for 
PTSD in February 2001 on the basis that there was no credible 
supporting evidence of stressors upon which to base a 
diagnosis.  He was notified of this decision in March 2001; 
he filed an appeal, but withdrew the appeal in January 2003.  
This rating decision is now final.  

In the March 2004 rating decision on appeal, the RO denied 
the Veteran's claim for service connection for PTSD on the 
basis that new and material evidence had not been submitted.  
During the course of the appeal, in a June 2009 rating 
action, the RO reopened the Veteran's claim for service 
connection for PTSD and conducted stressor development with 
the service department.  Ultimately, service connection for 
PTSD was denied on the merits in a September 2009 
Supplemental Statement of the Case.  

The evidence received since the February 2001 rating decision 
included a large volume of VA treatment records showing 
diagnoses of PTSD and the stressor development evidence 
received from the service department.  This evidence is 
"new" as it did not exist at the time of the prior 
determination in January 1998; it is also "material" in 
that it tends to substantiate the claim for service 
connection.  Accordingly, reopening of the claim for service 
connection for a psychiatric disability, to include PTSD, is 
warranted.

III.  Service Connection Claims 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

A.  Psychiatric Disability, including PTSD

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 
1, 6 (1998).  If the veteran engaged in combat, and his 
stressors are consistent with combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C.A 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.

"[W]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in the Marine Corps from July 1955 to July 
1959, as a tank crewmember and mechanic.  Service personnel 
records reveal that he had overseas service in Japan and 
Okinawa for approximately one year and three months.  

The service treatment records do not reveal any complaints, 
or diagnosis, of any psychiatric disorders during active 
service. Clinical psychiatric evaluation was normal on 
separation examination in July 1959.

Private treatment records dated from 1973 to 1975 reveal that 
the Veteran had symptoms of headache and upper limb muscle 
tightness, which occurred under conditions of emotional 
stress dating back to April 1971.  The diagnostic impression 
was psychophysiologic neuromuscular system reaction  and 
depressive reaction to anxiety.  The Veteran reported recent 
on-the-job stress as being present.  

A November 1998 VA psychiatric treatment note reveals that 
this was the Veteran's intake into outpatient treatment for 
psychiatric symptoms.  The Veteran reported symptoms of 
anxiety and a long history of medical stressors, including 
the Veteran's recent brain tumor and surgery being noted.  
Symptoms of anxiety and anger were reported along with recent 
life stressors involving the his daughter's marital and 
living situation.  

In June 1999, a VA PTSD examination of the Veteran was 
conducted.  The examiner noted that the Veteran did not serve 
in combat.  Rather, the Veteran reported "combat-like" 
events experienced during training exercises.  Stressors 
reported were: seeing men killed and wounded by being shot 
and blown up during training exercises; being marched into a 
swamp and left; allegedly receiving frostbite; and being 
taught to be a killer.  The examiner indicated a diagnosis of 
PTSD and major depression based upon the reported stressors.  

In October 2000, another VA PTSD examination of the Veteran 
was conducted.  The Veteran reported his job in service was 
to gather dead bodies into body bags.  He also reported a 
situation in service where "they were being invaded and he 
was told to kill everyone on sight."  Again, the diagnosis 
was PTSD.  

The record contains a large volume of VA psychiatric 
treatment records dating to the present.  These records all 
reveal diagnoses of PTSD.  In the cases where stressors are 
indicated, they are the ones reported by the Veteran as 
indicated above.  

The evidence reveals multiple diagnoses of PTSD, which 
medical professionals state are related to inservice 
stressors reported by the Veteran.  However, the key question 
at issue is whether the reported stressors actually occurred.

The evidence of record does not show that the Veteran 
received any awards that are indicative of combat service; 
his complete service personnel records do not show that the 
Veteran served in combat.  The Board finds as fact that the 
Veteran did not engage in combat with the enemy.  
Accordingly, his testimony alone is not sufficient to 
establish the occurrence of the claimed non-combat stressors, 
and his testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding these non-combat stressors.  
Fossie v. West, 12 Vet. App. 1, 6 (1998). 

The Veteran has asserted some specific stressors, which the 
Board must address.  In January 2000, he submitted his 
initial written statement, which asserted several in-service 
stressors.  The First stressor was being stationed in Japan 
and that the base "went on alert . . .  when the Japanese 
tried to seize the base.  We were in combat with the Japanese 
with several being killed on both sides."  He claims he shot 
invading Japanese with a machine gun.  He specifically 
referred to this as being in open combat with the Japanese.  
The second stressor was being "told we would be going on a 
search and rescue mission on the east coast to recover 
Marines lost in the 'Death March.'  We were shown film clips 
of those already recovered.  It was upsetting to think we 
would be following them in to die."  The third stressor was 
that he claims that Marines were killed and wounded by 
gunfire and grenade explosions during basic training or 
training exercises.  Fourth, he claimed a Marine killed 
himself by driving his tank off a cliff in Japan.  Finally, 
he indicated that Marines were killed by booby traps while he 
was on Iwo Jima.  

In June 2003, he submitted another written stressor 
statement, which made essentially the same assertions as 
above but also alleged that "during cold weather training 
several men had to be airlifted out of Nevada because they 
nearly froze to death.  

In January 2010, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified 
that:  he saw Marines beaten by drill instructors; he saw 
Marines shot and killed on the obstacle course in basic 
training; he saw Marines killed in grenade accidents during 
basic training; and that he saw a Marine drive his tank off a 
cliff in Japan.  He further testified that he did not know 
the names of those involved or exact dates of any of the 
alleged stressors.  

The RO attempted to verify some of the Veteran's stressors 
with the service department.  Specifically, the RO requested 
verification of the tank accident and the alleged fatalities 
during training.  In August 2009, the service department 
provided a negative response that the stressors provided by 
the Veteran could not be verified.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000).  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony 
and affidavits submitted on behalf of the veteran."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).   

The Board finds that the Veteran's assertions of non-combat 
stressors to lack credibility.  First, his claims of combat 
with the Japanese in the 1950s, and preparing for a "Death 
March" rescue mission are inherently incredible based upon 
the dates and location of the Veteran's active service.  The 
Veteran has also reported to examiners such stressors as 
gathering bodies in body bags, which are also incredible, 
based upon the evidence of record.  To the extent that the 
Veteran claims he saw Marines killed in a tank accident and 
during training exercises, the service department has not 
been able to verify those stressors.  

The Veteran did not service in combat.  The Veteran's claimed 
non-combat stressors are either not credible on their face, 
or cannot be verified by credible supporting evidence that 
they occurred.  His testimony alone is not sufficient to 
establish the occurrence of the claimed stressors.  Simply 
put, the stressors asserted by the Veteran are not believable 
and cannot be verified by credible supporting evidence.  
Accordingly, the diagnoses of PTSD based upon these stressors 
are not adequate to establish service connection for PTSD.  

The Veteran has diagnoses of psychiatric disabilities other 
than PTSD, including anxiety and depression.  However, there 
is no medical evidence of record linking any of the 
psychiatric disabilities diagnosed, other than PTSD, to the 
Veteran's active service.  Rather, the preponderance of the 
evidence links the onset of the Veteran's present psychiatric 
disabilities to approximately 1971 and the life stressors he 
experienced in civilian employment at that time.  

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability to include 
PTSD; there is no doubt to be resolved; and service 
connection is not warranted.  

B.  Sleep Apnea

The Veteran claims entitlement to service connection for 
sleep apnea.  The Veteran's service treatment records do not 
reveal any complaints of sleep disturbance during active 
service.  There is no diagnosis of sleep apnea in the service 
treatment records.  Separation examination of the Veteran was 
normal in July 1959, with no indication of sleep apnea or any 
respiratory disorder.  

In March 2005, a sleep study of the Veteran was conducted and 
a diagnosis of obstructive sleep apnea was made.  This is the 
first evidence of record showing a diagnosis of sleep apnea.  
There is no evidence linking it to service.  

At the January 2010 hearing, the Veteran alleged that he had 
sleep apnea due to nightmares about service.  The March 2005 
diagnosis specifically indicates obstructive sleep apnea.  To 
the extent that the Veteran alleges a sleep disorder as 
nightmares from service, service connection for PTSD has been 
denied above.  

There is no evidence of sleep apnea during service and no 
medical evidence linking a current sleep apnea disability to 
service. The preponderance of the evidence is against the 
claim for service connection for sleep apnea; there is no 
doubt to be resolved; and service connection is not 
warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right eye disability, claimed as 
a residual of injury to the right eye during service, is 
reopened; to this extent only the claim is granted.  

New and material evidence having been submitted, the claim 
for service connection for a bilateral foot disability, 
claimed as the residuals of cold injury during service, is 
reopened; to this extent only the claim is granted.  

New and material evidence has not been submitted and the 
claim for service connection for complaints of generalized 
joint pain, previously denied as myofascial pain syndrome, is 
not reopened.

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, to 
include PTSD, is reopened; to this extent only the claim is 
granted.

Service connection for a for a psychiatric disability, to 
include PTSD, is denied.  

Service connection sleep apnea is denied.  


REMAND

The Veteran needs to be accorded VA Compensation and Pension 
examinations with respect to his claims for service 
connection for a right eye disability and a bilateral foot 
disability.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye 
examination.  The report of examination 
should include a detailed account of all 
manifestations of eye pathology found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner is informed that the 
service treatment records show that the 
Veteran incurred a 1/2 scar to his right 
eyelid during service, but his vision 
was normal, 20/20 on separation 
examination.  

The examiner should review the evidence 
of record with attention to the service 
treatment records and provide the 
following opinions:

*	What is the etiology of the 
Veteran's currently diagnosed eye 
disorders?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current right eye disorder is 
related to an injury during active 
service which resulted in a scar to 
the right eyelid?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  The Veteran should be accorded the 
appropriate examination for cold injury to 
the feet.  The report of examination 
should include a detailed account of all 
manifestations of the foot disabilities 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is informed that the service 
treatment records do not show any 
treatment for a cold injury to the feet 
during service and that the Veteran's feet 
were normal on separation examination.  

The examiner should review the evidence 
of record with attention to the service 
treatment records and provide the 
following opinion:

*	Is it at least as likely as not, (50 
percent or greater probability) that 
any current foot disorder, including 
skin and neuropathy, is related to a 
claimed cold weather injury during 
active service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the 
deficient report(s) must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following the above, readjudicate the 
Veteran's claims for service connection 
for a right eye disability, a bilateral 
foot disability, and TDIU.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


